        Case 5:18-cv-00088-JKP Document 51 Filed 04/27/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT FOR
                     THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

DUCKHEE LEE, IRENE LEE,
and ADRIAN LEE, individually and
on behalf of the Estate of
JUNGSOON LEE

                 Plaintiffs,

vs.                                                        No. 5:18-CV-0088-JKP


UNITED STATES OF AMERICA,

                 Defendant.

                                      ORDER

       The Court has under consideration a Joint Motion to Approve Settlement
(ECF No. 50). The parties seek Court approval as to the reasonableness of the
proposed settlement between the United States of America and Duckhee Lee,
Irene Lee, and Adrian Lee Individually, and on behalf of the Estate of Jungsoon
Lee.

       The complete and precise terms and conditions of the settlement are set
forth in the Stipulation For Compromise Settlement And Release Of Federal
Tort Claims Act Claims Pursuant To 28 U.S.C.           §   2677 (hereinafter "Stipula-
tion"), attached as Exhibit "A." The Court has reviewed the pleadings, the Stipu-

lation, and the report of the Court appointed Guardian ad Litem, Scott M. Bage,
of Scott M. Bage, P.C., the Court is fully informed of the specifics of the full and
final terms and conditions of the settlement, including that the settlement is
subject to approval by the Attorney General or his designee and funding pursu-


                                     Page   1   of 3
     Case 5:18-cv-00088-JKP Document 51 Filed 04/27/20 Page 2 of 3




ant to 42 U.S.C.   §   233(k). The court finds that the terms and conditions of this
settlement, as set forth in the Stipulation, are fair, reasonable, and in the best
interests of the parties. Accordingly, the court GRANTS the motion.

    IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the
settlement, as set forth in Exhibit A, is hereby approved. IT IS FURTHER OR.
DERED that the parties, are authorized and required to sign the Stipulation and
any other documents that are necessary to consummate this settlement.

    IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the set-
tiement amount of Eight Million Seven Hundred and Fifty Thousand Dollars
($8,750,000.00) (hereinafter "Settlement Amount") shall be distributed according
to the term's and conditions of the Stipulation.

    IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that attorney's
fees in this action shall not exceed twenty-five percent (25%) of the Settlement
Amount and shall be paid as provided in the Stipulation. The Court finds that
the costs and expenses associated with the litigation are fair, reasonable, and
necessary. The Court further finds that the Guardian ad Litem fees of are fair,
reasonable, and necessary.

    Accordingly, IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
that said fees of Plaintiffs' attorney, the fees of the Guardian ad Litem ,costs,
and expenses set forth above are hereby approved and shall be paid from the set-
tiement amount as provided in the Stipulation.

    The Court finds that Plaintiffs are legally responsible for any and all past,
present, and future liens or claims for payment or reimbursement, including any
liens or claims for payment or reimbursement by Medicaid, Medicare, or
healthcare providers. The Court hereby Orders Plaintiffs, by and through his at-


                                      Page 2 of 3
        Case 5:18-cv-00088-JKP Document 51 Filed 04/27/20 Page 3 of 3




torney, to satisfy or resolve any and all such past, present, and future liens or
claims for payment or reimbursement asserted by any individual or entity, in-
cluding Medicaid and Medicare, arising from the subject matter of this action.
The Court further Orders that Plaintiffs, by and through their attorney, shall
provide to the United States the information required by the Stipulation regard-
ing the satisfaction or resolution of such liens or claims for payment or reim-
bursement within the time specified in said Stipulation.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs,
upon final execution of the Stipulation and upon receiving wire funding of the
settlement proceeds, shall cause their attorney to file with this Court a dismissal
of this action in its entirety with prejudice, with each party bearing its own costs,
expenses, and fees. Subject to the terms and conditions set forth in the Stipula-
tion, Plaintiffs' attorney shall distribute said Settlement Amount to the Plaintiffs
after paying or resolving any currently known lien or claim for reimbursement or
payment for which Plaintiffs have agreed to be legally responsible under the
terms of the Stipulation.

       The Court will retain jurisdiction over this case for seventy-five days or until
settlement is finalized and funded. If the parties need additional time to finalize
or fund the settlement, they may move for an appropriate extension of time. The
Court will administratively close this case by separate order subject to reopen-
ing.
       It is so ORDERED this 27th day of April 2020.
                                                                   A
                                              >
                                          VAON PULLIAM
                                          15XITED STATES DISTRICT JUDGE




                                       Page   3   of 3
